DETAILED ACTION
Claims 1-2, 4, 6-7, 11, and 15-19 were rejected in the Office Action mailed 03/30/2021. 
Applicant filed a response, amended claims 1 and 10, and cancelled claim 11 on 06/29/2021. 
Claims 1-8, 10, and 15-19 are pending, of which claims 3, 5, 8, and 10 are withdrawn. 
Claims 1-2, 4, 6-7, and 15-19 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-7, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Remmers et al. (US 2016/0121014) (Remmers) in view of Hamann et al. (US 2016/0230055) (Hamann) and Ellis et al. (US 2009/0203847) (Ellis), taken in view of evidence provided by Mosanu et al. (US 2020/0140726) (Mosanu), Bradshaw (US 8,394,879), Kamochi et al. (US 2017/0198176) (Kamochi), Chu (US 2018/0191042), and Ricci Mingani et al. (US 2018/0312733) (Ricci Mingani).
Regarding claims 1-2, 4, and 6-7
Remmers teaches an adhesive composition useful for elastic attachment applications (Remmers, abstract), wherein the adhesive composition is a hot melt adhesive (Remmers, [0019]).
Remmers teaches the adhesive composition comprises a first polymer from about 15% by weight to about 50% by weight, wherein the first polymer is a propylene-based polymer (Remmers, [0025-0026]). Remmers teaches the first polymer has a molecular weight of between about 30,000 and about 70,000, a polydispersity (MW/MN) of about 2, and a density of no greater than about 0.88 (Remmers, [0025-0026]).


Remmers teaches the adhesive composition comprises a second polymer, wherein the second polymer is selected from the group consisting of propylene-based polymers and styrenic block copolymers (Remmers, [0027]; claims 11 and 12). 
Remmers teaches suitable propylene-based polymers as the second polymer includes VISTAMAXX 6202, VISTAMAXX 6102, and VERSIFY 3300, wherein the propylene-based polymer is included in an amount between about 2% by weight and about 15% by weight (Remmers, [0028]; claim 6). 
Remmers teaches suitable styrenic block copolymers as the second polymer includes SEPTON S2063 and S2007 as well as KRATON G 1645M and KRATON G 1657 (Remmers, [0031]), wherein the styrenic block copolymer is included between about 2% and 20% by weight (Remmers, [0032]; claim 6). 
As evidenced by Mosanu, VISTAMAXX 6102 AND VISTAMAXX 6202 are propylene-ethylene copolymers and elastomers (Mosanu, [0054]) and KRATON G 1657 is an elastomer (Mosanu, [0059]). 
As evidenced by Bradshaw, Versify 3300 is a propylene/ethylene elastomer (Bradshaw, col. 19, see Table 3). 
As evidenced by Kamochi, SEPTON S2063 and SEPTON S2007 are elastomers (Kamochi, [0077]). 
As evidenced by Chu, Kraton G 1645M is an elastomer (Chu, [0056-0057]). 
Given all of the suitable second polymers provided by Remmers are elastomers, as set forth above, it therefore would have been obvious to one of ordinary skill in the art to use any 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Remmers teaches the adhesive composition comprises about 5% to about 20% by weight of a plasticizer (Remmers, [0038]). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Remmers teaches the adhesive composition comprising from about 10% by weight to about 50% by weight tackifying agent (Remmers, [0041]). 

Remmers teaches the adhesive composition comprising a wax, such as a functionalized wax, in an amount of 1% to 5% by weight of wax (Remmers, [0042-0043]). 

optionally includes a variety of additional components such as antioxidants, stabilizers, colorant, fillers, and combinations thereof (Remmers, [0044]).  
Given Remmers does not require such additional components, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to not include such additional components, and thereby arrive at the claimed invention. 

	Remmers does not explicitly teach using a single semi-crystalline propylene polymer that is a homo-polymer characterized by specific properties (A) or using a functionalized polyethylene (B). 

With respect to the difference, Hamann (A) teaches using L-MODU polymers as the base polymer in a hot melt adhesive (Hamann, [0015]), such as L-MODU S400 (Hamann, [0063]). 
 Hamann teaches L-MODU S400 is a homopolymer and has a molecular weight distribution of 2, a density of 870 kg/m^3, and a weight average molecular weight 45,000 (Hamann, [0063]; see table 1). It is noted Remmers teaches L-MODU X400S is a homopolymer and has a polydispersity (MW/MN) of 2, a density of no greater than 0.87, and a molecular weight of 45,000 (Remmers, [0066]; see table 1). Therefore, it is the Examiner’s opinion L-MODU 400S is most likely also known as L-MODU X400S. 
As Hamann expressly teaches, when L-MODU polymers are formulated into a hot melt adhesive, these polypropylene polymers offer improved spray characteristics compared to APAO based, Ziegler-Natta, or metallocene catalyzed generations of polyolefins (Hamann, [0016]), which, as evidenced by Ricci Mingani, LICOCENE PP1602 and LICOCENE PP2602 are metallocene catalyzed polyolefin polymers (Ricci Mingani). 

In light of the motivation of using the L-MODU S400 as provided by Hamann, it therefore would have been obvious to one of ordinary skill in the art to use L-MODU S400 as the first polymer of Remmers, in order to improve spray characteristics of the hot melt adhesive, and as it is a useful propylene polymer in the hot melt adhesive, and thereby arrive at the claimed invention. 
As exemplified by Applicants’ own specification, L-MODU S400 is a semi-crystalline propylene homo-polymer having a heat of fusion of 5.4 J/G, a storage modulus of 6.2x108 at 40ºC and 1 Hz, and a viscosity of 6.8 and 200ºC measured in accordance with ASTM D3236 (PG PUB, Table 1; [0019]). 

With respect to the difference, Ellis (B) teaches a hot melt adhesive having improved heat resistance, wherein the hot melt adhesive comprises a thermoplastic base polymer, a tackifier, and a functionalized polyolefin (Ellis, abstract; [0006]). Ellis teaches the adhesive is useful in the manufacture of nonwoven articles, such as in elastic attachment application (Ellis, [0048]). 
Ellis teaches the functionalized polyolefin is maleated polyethylene (Ellis, [0006]). Ellis teaches the functional polyolefin is typically used in amounts of 0.5 to about 10 wt% (Ellis, [0021]). 
	As Ellis expressly teaches, the functional polyolefin is used in an amount effective to increase the heat resistance of the adhesive (Ellis, [0006]; [0012] abstract). 
	Ellis and Remmers in view of Hamann are analogous art as they are both drawn to hot melt adhesives for use in elastic attachment applications for nonwovens. 

It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
	While Remmers in view of Hamann and Ellis does not explicitly teach the functionalized polyethylene is used as an adhesion promoter, the fact remains Remmers in view of Hamann and Ellis teaches including a functionalized ethylene as claimed in an overlapping amount as claimed. 

Given Remmers teaches the adhesive composition is useful for elastic attachment applications (Remmers, abstract), wherein the hot melt adhesive undergoes stretching (Remmers, [0065-0066]), it is clear the adhesive composition, that functions as a hot melt adhesive, corresponds to a stretch adhesive composition. Further, given the material and composition of the adhesive composition of Remmers in view of Hamann and Ellis is substantially identical to the stretch adhesive composition as used in the present invention, as set forth above, it is clear that the adhesive composition of Remmers in view of Hamann and Ellis would intrinsically be a stretch adhesive composition, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Given the material and composition of the adhesive composition of Remmers in view of Hamann and Ellis is substantially identical to the stretch adhesive composition as used in the present invention, as set forth above, it is clear that the adhesive composition of Remmers in view of Hamann and Ellis would intrinsically exhibit an initial creep resistance of about 35% or less and an aged creep resistance, after about 28 days at about 40ºC, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 15
Given that the material and composition of the adhesive composition of Remmers in view of Hamann and Ellis is substantially identical to the stretch adhesive composition as used in the present invention, as set forth above, it is clear that the hot melt adhesive of Remmers in view of Hamann and Ellis would intrinsically have a viscosity at 150ºC of between about 7,500 cPs and 15,000 cPs, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 16
6 dyn/cm2 and about 2.5x107 dyn/cm2, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 17 
Remmers further teaches a disposable absorbent article including a nonwoven substrate and an adhesive composition used for elastic attachment (e.g. bonding the elastic material to the backsheet in for example the leg or waist area) in the nonwoven article (Remmers, [0016]; [0051-0052]), wherein the adhesive composition as discussed above is a hot melt adhesive (Remmers, [0019]; [0025-0026]; [0041-0043]). 
Remmers teaches the hot melt adhesive is applied in molten form to LYCRA 689 dtex strands (pre-stretched to 240%) (i.e., elastic strand) and then the adhesive coated pre-stretched elastic was laminated between a polypropylene based nonwoven and a polyethylene back sheet (Remmers, [0065]). Therefore, given the adhesive composition of Remmers is a hot melt adhesive used for elastic attachment, the adhesive composition therefore corresponds to an elastic attachment hot melt adhesive comprising the stretch adhesive.

Regarding claim 18


Regarding claim 19
Remmers further teaches the back sheet is typically a polyolefin film (e.g., polyethylene) (Remmers, [0052]). 

Claims 1-2, 4, 6-7, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamann et al. (US 2016/0230055) (Hamann) in view of Ellis et al. (US 2009/0203847) (Ellis).
Regarding claims 1-2, 4, and 6-7
Hamann teaches a hot melt adhesive for use on porous substrates, wherein the hot melt adhesive has about 10% to about 70% by weight of a polypropylene homopolymer (Hamann, abstract), wherein the polypropylene homopolymer is L-MODU S400 (Hamann, [0015]; [0063]). 
As exemplified by Applicants’ own specification, L-MODU S400 is a semi-crystalline propylene homo-polymer having a heat of fusion of 5.4 J/G, a storage modulus of 6.2x108 at 40ºC and 1 Hz, and a viscosity of 6.8 and 200ºC measured in accordance with ASTM D3236 (PG PUB, Table 1; [0019]). 

Hamann teaches the hot melt adhesive comprises about 10% to about 60% by weight of a tackifier (Hamann, abstract; [0015]; [0042]). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
As Hamann teaches the present of the second tackifying resin is about 0% and it may be blended with the first tackifying resin if desired, it is clear the second tackifying resin is not required and it therefore would have been obvious to one of ordinary skill in the art to not include a secondary tackifying resin, and thereby arrive at the claimed invention.

Hamann teaches the hot melt adhesive comprises about 5% to about 50% of a plasticizer (Hamann, abstract; [0043]). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

	Hamann teaches the hot melt adhesive comprises about 1% to about 40% by weight of a wax (Hamann, abstract; [0015]; [0019-0023]). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

	Hamann teaches the hot melt adhesive comprises about 0.1% to about 5% of a stabilizer or antioxidant (Hamann, abstract; [0044]). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Hamann teaches the adhesive composition further comprises optional ingredients (Hamann, [0058-0059]). 
Given Hamann does not require such optional components, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to not include such additional components, and thereby arrive at the claimed invention. 

	Hamann does not explicitly teach the hot melt adhesive composition comprising a functionalized polyethylene. 
With respect to the difference, Ellis (B) teaches a hot melt adhesive having improved heat resistance, wherein the hot melt adhesive comprises a thermoplastic base polymer, a tackifier, and a functionalized polyolefin (Ellis, abstract; [0006]). Ellis teaches the adhesive is useful in the manufacture of nonwoven articles, such as in elastic attachment application (Ellis, [0048]). 
Ellis teaches the functionalized polyolefin is maleated polyethylene (Ellis, [0006]). Ellis teaches the functional polyolefin is typically used in amounts of 0.5 to about 10 wt% (Ellis, [0021]). 
	As Ellis expressly teaches, the functional polyolefin is used in an amount effective to increase the heat resistance of the adhesive (Ellis, [0006]; [0012] abstract). 
	Ellis and Hamann are analogous art as they are both drawn to hot melt adhesives for use in elastic attachment applications for nonwovens. 

It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
While Hamann in view of Ellis does not explicitly teach the functionalized polyethylene is used as an adhesion promoter, the fact remains Hamann in view of Ellis teaches including a functionalized ethylene as claimed in an overlapping amount as claimed.

Given the material and composition of the adhesive composition of Hamann in view of Ellis is substantially identical to the stretch adhesive composition as used in the present invention, as set forth above, it is clear that the adhesive composition of Hamann in view of Ellis would intrinsically be a stretch adhesive composition, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Given the material and composition of the adhesive composition of Hamann in view of Ellis is substantially identical to the stretch adhesive composition as used in the present invention, as set forth above, it is clear that the adhesive composition of 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 15
Given that the material and composition of the adhesive composition of Hamann in view of Ellis is substantially identical to the stretch adhesive composition as used in the present invention, as set forth above, it is clear that the hot melt adhesive of Hamann in view of Ellis would intrinsically have a viscosity at 150ºC of between about 7,500 cPs and 15,000 cPs, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 16
Given that the material and composition of the adhesive composition of Hamann in view of Ellis is substantially identical to the stretch adhesive composition as used in the present invention, as set forth above, it is clear that the hot melt adhesive of Hamann in view of Ellis would intrinsically have a shear modulus (G’) at 40ºC and 10 rad/s of between about 1.5x106 dyn/cm2 and about 2.5x107 dyn/cm2, as presently claimed. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 17
Hamann further teaches using the hot melt adhesive to bond a first substrate to a second substrate, wherein the first substrate is a nonwoven fabric, the second substrate is a film, and the first and second substrate comprise an elastic portion of a diaper (Hamann, abstract; [0015]; claims 1, 13, and 16-17). 
Given Harman teaches the second substrate is a film and the second substrate comprises an elastic portion of a diaper, it is clear the film of the second substrate is elastic. Further, given the hot melt adhesive is used to bond the first substrate to the second substrate, wherein both the first and second substrate comprise an elastic portion of a diaper, and given the hot melt adhesive of Hamann in view of Ellis is substantially identical in composition to the stretch adhesive composition, it is clear the hot melt adhesive of Hamann in view of Ellis corresponds to an elastic attachment hot melt adhesive comprising the stretch adhesive composition. 

Regarding claim 18
Hamann further teaches the hot melt adhesive is used in a diaper (Hamann, claims 13 and 16-17). 

Claim 19 is, and claims 17-18 are alternatively, rejected under 35 U.S.C. 103 as being unpatentable over Hamann et al. (US 2016/0230055) (Hamann) in view of Ellis et al. (US 2009/0203847) (Ellis), as applied in claim 1 above, and further in view of Remmers et al. (US 2016/0121014) (Remmers).
Regarding claims 17-19 
Hamann in view of Ellis teaches all of the limitation of claim 1 above. Hamann further teaches the hot melt adhesive composition is useful for bonding a first substrate to a second substrate in an elastic portion of a diaper (Hamann, claims 13 and 16-17), however Hamann does not explicitly teach an article comprising a nonwoven substrate, an elastic strand or an elastic film, and an elastic attachment hot melt adhesive comprising the stretch adhesive. 

With respect to the difference, Remmers teaches a disposable absorbent article including a nonwoven substrate and an adhesive composition used for elastic attachment (e.g. bonding the elastic material to the backsheet in for example the leg or waist area) in the nonwoven article (Remmers, [0016]; [0051-0052]), wherein the adhesive composition is a hot melt adhesive (Remmers, [0019]; [0025-0026]; [0041-0043]). 
Remmers teaches the hot melt adhesive is applied in molten form to LYCRA 689 dtex strands (pre-stretched to 240%) (i.e., elastic strand) and then the adhesive coated pre-stretched elastic was laminated between a polypropylene based nonwoven and a polyethylene back sheet (Remmers, [0065]), wherein the back sheet is typically a polyolefin film (Remmers, [0052]). 
Remmers further teaches the disposable absorbent article is a disposable diaper (Remmers, [0017]). 
Remmers and Hamann in view of Ellis are analogous art as they are both drawn to hot melt adhesives for use in disposable absorbent articles, such as a disposable diaper.  
In light of the disclosure of forming a disposable absorbent article as provided by Remmers, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the hot melt adhesive composition of Hamann in view of Ellis to LYCRA 689 dtex strands (pre-stretched to 240%) and then laminate the 
Therefore, given the hot melt adhesive of Hamann in view of Ellis and Remmers is used for elastic attachment, and given the hot melt adhesive of Hamann in view of Ellis and Remmers is substantially identical in composition to the stretch adhesive composition, it is clear the hot melt adhesive of Hamann in view of Ellis and Remmers corresponds to an elastic attachment hot melt adhesive comprising the stretch adhesive composition. 

Response to Arguments
In view of the amendment to claim 1 and the arguments presented on pages 5-7 of the remarks filed 06/29/2021, it is agreed the previous 35 U.S.C. 103 rejections do not meet the presently claimed. Therefore, the previous 35 U.S.C. 103 rejections are withdrawn. However, the amendment necessitates a new set of rejection, as set forth above. 

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789